Citation Nr: 0945312	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-26 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
medial meniscal tear and synovitis with plica of the right 
knee.

2.  Entitlement to a disability rating higher than 40 percent 
for degenerative disc disease of the lumbar spine.

3.  Entitlement to a disability rating higher than 30 percent 
for degenerative disc disease of the cervical spine.
 
4.  Entitlement to an initial disability rating higher than 
10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from July 1961 to November 
1982.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

As will be addressed below, the Board has considered 
entitlement to separate compensable ratings for neurological 
impairment of the right upper and right lower extremity as 
components of the increased rating claims for the cervical 
and lumbar spine, respectively.  The Veteran has separately 
appealed the rating assigned for neurological impairment of 
the left lower extremity.  While a separate 10 percent rating 
has already been assigned for the left upper extremity, the 
evaluation of that disability has not been appealed, and is 
not before the Board.  

The Board's decision regarding the claims for higher ratings 
is set forth below.  The matter of service connection for 
residuals of a medial meniscal tear and synovitis with plica 
of the right knee is addressed in the remand following the 
order; that matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the Veteran when further action, on his part, is 
required.




FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine is 
manifested by range of motion that is the functional 
equivalent of motion less than 30 degrees, due to pain on 
motion, with fixation in the neutral position, and with 
incapacitating episodes having a total duration of less than 
2 weeks during the past 12 months.  

2.  Degenerative disc disease of the cervical spine is 
manifested by range of motion that is the functional 
equivalent of motion less than 15 degrees, due to pain on 
motion, with fixation in the neutral position, and with no 
incapacitating episodes during the past 12 months.  

3.  There is no significant neurological impairment of the 
right upper extremity or right lower extremity.  

4.  The Veteran's left lower extremity neurological 
impairment is no more than mild.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 40 
percent for degenerative disc disease of the lumbar spine 
have not been met, and a separate compensable rating for 
right lower extremity neurological impairment is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243, 4.124a, 
Diagnostic Code 8520 (2009).

2.  The criteria for a disability rating higher than 30 
percent for degenerative disc disease of the cervical spine 
have not been met, and a separate compensable rating for 
right upper extremity neurological impairment is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243, 4.124a, 
Diagnostic Codes 8510-8519, 8610-8719, 8710-8719 (2009).

3.  The criteria for a disability rating higher than 10 
percent for left lower extremity neurological impairment have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the then claim for 
service connection for left lower extremity radiculopathy, 
and the claims for increased ratings for degenerative disc 
disease of the cervical and lumbar spine, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The October 2005 RO rating decision reflects the initial 
adjudication of the claims after issuance of the June 2005 
letter.  Subsequently, letters sent tin January 2008, May 
2008 and June 2008 provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the June 2008 letter, and opportunity for the 
Veteran to respond, the August 2008 supplemental statement of 
the case reflects readjudication of each claim.  However, as 
no evidence was received in response to the letter, that 
document simply noted that fact and confirmed the denials.  
In any event, the appellant is not shown to be prejudiced by 
the timing of the latter notice.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of August 2005, 
June 2007 and February 2008 VA examinations.  Each 
examination was performed by a medical professional, based on 
a review of claims file and solicitation of pertinent history 
and symptomatology from the Veteran.  Each examiner 
apparently performed a thorough examination of the Veteran, 
and included diagnoses and rationales consistent with the 
findings reported and the record.  The Board finds that, 
considered together, this evidence is adequate to evaluate 
the claims on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App 295 (2008).

Also of record and considered in connection with the appeal 
are various statements submitted by the Veteran, his wife, 
and his representative, on his behalf.  The Board also finds 
that no additional RO action to further develop the record is 
warranted. 

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
38  U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the Veteran's ability to 
engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  When a question arises as to which of two 
ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. §  4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the United States Court of Appeals for Veterans Claims noted 
an important distinction between an appeal involving a 
claimant's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  Moreover, in claims for 
increased ratings, the Board acknowledges that a claimant may 
also experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).   

A. General Rating Formula for Diseases and Injuries of the 
Spine

Disabilities under Diagnostic codes 5235 to 5243 are rated in 
accordance with the General Rating Formula for Diseases and 
Injuries of the Spine, unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the General Formula, a 30 
percent rating is assigned where forward flexion of the 
cervical spine is 15 degrees or less; or, there is favorable 
ankylosis of the entire cervical spine.  A 40 rating is 
available where there is unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is available 
where there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is available where 
there is unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Note (2): 
(See also Plate V). 

In this case, regarding cervical motion, the report of a 
November 2004 Naval Medical Center orthopedic examination 
reveals cervical flexion measured to 60 degrees.  The report 
of an August 2005 VA examination reveals cervical flexion 
measured to 30 degrees.  The report of VA examination in June 
2007 reveals cervical flexion to 20 degrees.  The report of 
VA examination in February 2008 reveals cervical flexion to 
15 degrees.  

Hence, under the General Formula, the criteria for a rating 
higher than 30 percent for the cervical spine are not met, as 
the evidence demonstrates no unfavorable ankylosis of the 
entire cervical spine, and no unfavorable ankylosis of the 
entire spine.  

Regarding thoracolumbar motion, the report of a November 2004 
Naval Medical Center orthopedic examination reveals 
thoracolumbar flexion to 80 degrees.  An August 2005 VA 
examination reveals 60 degrees of flexion.  The report of VA 
examination in June 2007 reveals forward flexion to 80 
degrees.  The report of VA examination in February 2008 
reveals forward flexion to 70 degrees.  

Hence, under the General Formula, the criteria for a rating 
higher than 40 percent for the thoracolumbar spine are not 
met, as the evidence demonstrates no unfavorable ankylosis of 
the entire thoracolumbar spine, and no unfavorable ankylosis 
of the entire spine.  

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, the August 2005 examiner noted that the Veteran 
still has significant back pain especially with prolonged 
standing, prolonged sitting, and with any bending, stooping, 
and squatting-types of activities, he found that the cervical 
and lumbar ranges of motion and joint function are not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  Overall functional 
impairment was found to be mild to moderate for the cervical 
spine, and moderate for the lumbar spine.  

The June 2007 examiner reported right and left posterior neck 
pain with range of motion; however, range-of-motion was not 
additionally limited by pain, weakness, fatigue or lack of 
endurance following repetitive testing or flare-up.  The 
Veteran described the pain as 2 out of 10, increasing to 6 
out of 10 with driving, turning and twisting activities.  His 
symptoms of neck pain are at times increased with coughing.  
Forward flexion of the lumbar spine produced right and left 
lumbar back pain, with accompanying left thigh pain; however, 
range-of-motion was not additionally limited by pain, 
weakness, fatigue or lack of endurance following repetitive 
testing or flare-up.  The Veteran described his back pain as 
5 out of 10, increasing to 8 out of 10 with standing, walking 
and bending activities.  He noted increased back pain with 
turning and twisting activities.  The pain at times is 
increased with coughing and sneezing activity.  He is able to 
walk for 1/2 mile to 1 mile and can walk for 20 minutes. 

In terms of activities of daily living, the Veteran was noted 
to have difficulty sleeping, with back and neck pain, as well 
as difficulty dressing.  He noted very limited lifting and 
increased pain with bending and twisting activities.  He was 
able to drive for 1 and 1/2 hours, but noted increasing back 
pain.  He was unable to paint, or to look up for a prolonged 
period of time.  

On VA examination in February 2008, the Veteran reported pain 
in his neck, which he described as 2 out of 10 and will 
increase to 4 out of 10 with accompanying limitation of 
motion.  The range of motion was not additionally limited by 
pain, weakness, fatigue, or a lack of endurance following 
repetitive testing or flare-up.  In terms of activities of 
daily living regarding his neck, he reported difficulty 
sleeping.  He was able to drive for 1 hour, but had 
difficulty turning his head to see the mirrors, as well as 
backing up and actually has to turn his entire body.  

The Veteran described his back pain as 9 out of 10 in 
severity; however, since the initiation of prescribed 
medication, as well as an epidural injection, the pain was 
noted to have decreased to 2 out of 10 in his back.  The 
Veteran noted periodic flare-ups of his back pain every 2 
months.  He noted increased back pain with bending, twisting, 
lifting, and carrying activities, as well as prolonged 
sitting activities.  In terms of activities of daily living, 
he had difficulty dressing and showering and had pain at 
night sleeping. 

In light of the above discussion, it appear that, despite 
measured range of motion for both the cervical and lumbar 
spine, the Veteran experiences pain with essentially all 
motion.  As such, the Board finds that the Veteran's symptoms 
approximate significant and almost total limitation of motion 
of the cervical and thoracolumbar spines.  However, this 
finding is reflected in the ratings currently assigned.  As 
set out above, the 30 percent rating for the cervical spine 
contemplates motion limited to less than 15 degrees or 
favorable ankylosis, and the 40 percent rating for the 
thoracolumbar spine also contemplates motion less than 30 
degrees or favorable ankylosis.  To warrant a higher rating 
for either segment, the evidence would have to show 
unfavorable ankylosis.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See Note (5). 

Here, the evidence demonstrates none of the criterion for 
unfavorable ankylosis with respect to either the cervical or 
thoracolumbar spine.  The Veteran does not contend that these 
criteria are met.  Rather, the evidence demonstrates that, 
although all motion is accompanied by pain, the Veteran is 
able to achieve the neutral position with respect to the 
cervical and thoracolumbar spine.  He is in receipt of the 
maximum evaluation for limitation of motion.  See, Johnston 
v. Brown, 10 Vet. App. 80 (1997).  Accordingly, even 
considering the Deluca factors, a higher rating is not 
warranted for either claim under the General Formula.  

B.  Formula for Rating Intervertebral Disc Syndrome Based on  
Incapacitating Episodes

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent rating is 
available with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent rating requires incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  See Note (1).

The report of VA examination in June 2007 reveals that, in 
the prior 12 months, the Veteran had been incapacitated for 4 
days, related to both his neck and back.  The report of VA 
examination in February 2008 reveals no incapacity in the 
prior 12 months regarding his neck.  Regarding the lumbar 
spine, he had been incapacitated for 11 days in the prior 12 
months.  Thus, even if it were conceded that the above 
incapacitating episodes required bed rest prescribed by a 
physician and treatment by a physician, which is not actually 
demonstrated, the criteria for a rating higher than 40 
percent for the thoracolumbar spine would still not be met, 
nor would the criteria for a rating higher than 30 percent 
for the cervical spine.  

C.  Neurological Impairment

As discussed in the Introduction, the Veteran is separately 
service connected for left lower extremity neurological 
impairment, as well as left upper extremity neurological 
impairment.  However, the General Formula provides that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  See Note 
(1).  As a separate compensable rating has already been 
assigned for neurological impairment of the left upper 
extremity, and as the evaluation of that disability is not on 
appeal, the Board finds that the requirements of Note (1) 
have already been satisfied in this case, and the Board will 
not address that matter further.  However, as the Veteran 
appealed the 10 percent rating assigned for left lower 
extremity impairment, the Board will address whether a higher 
rating is warranted.  Moreover, in accordance with Note (1), 
the Board will consider whether separate compensable ratings 
for neurological impairment in the right upper extremity and 
lower extremity are warranted.  

The report of a November 2004 Naval Medical Center 
examination reveals a negative Romberg's sign, no posterior 
tenderness to palpation, negative Lhermitte's sign, negative 
Hoffman's sign, and negative Spurling's sign.  Motor strength 
was 5 out of 5 bilaterally in the deltoid, bicep, triceps, 
wrist flexor, wrist extensor, and hand intrinsic muscles.  
Reflexes were 2+ bilaterally in the biceps, triceps, and 
brachial radialis.  Examination of the thoracic and lumbar 
spine revealed a normal straight line gait, normal heel and 
toe walking, and no posterior tenderness.  The Veteran did 
have a straight-leg-raise in the right lower extremity at 30 
degrees with reproduction of his symptoms to his right lower 
extremity.  However, there was no hip irritability.  Motor 
strength was 5 out of 5 in the iliopsoas, quadriceps, 
tibialis anterior, extensor hallucis longus, flexor hallucis 
longus, and peroneals motor groups.  Sensation was intact 
with the exception of some diminished sensation in the right 
lower extremity in the L4 distribution.  Reflexes were 2+ 
bilaterally in the Achilles and patella distribution.  He had 
a negative Babinski and negative clonus.

The report of VA examination in August 2005 reveals no upper 
extremity radiculopathy, but the Veteran complained of 
increased mobility especially when driving a car or trying to 
turn his neck to the right or to the left.  X-rays showed 
evidence of degenerative disk changes.  Deep tendon reflexes 
were 2 plus and symmetrical at the biceps and 2 plus and 
symmetrical at the triceps.  Motor strength was 5 out of 5 in 
all groups of both upper extremities, and sensation was 
intact to light touch in all dermatomal distributions of both 
upper extremities.  The Veteran did not complain of any upper 
extremity weakness, fatiguability, or instability.  

Regarding the lower extremities, motor strength was 5 out of 
5 in all groups of both lower extremities, and sensation was 
decreased over the left lateral thigh in the L4 dermatomal 
distribution and the left calf in the L5 dermatomal 
distribution, with a mildly positive straight-leg raising 
sign on the left, but negative on the right.  

On neurologic examination in June 2007, deep tendon reflexes 
in the upper extremities were 2+ and equal.  Motor 
examination of the upper extremities was intact in all 
parameters, grade 5 out of 5.  Sensory examination of the 
left upper extremity showed decreased sensation in the volar 
aspect of the left hand and forearm.  The remaining sensory 
modalities of the left upper extremity were intact.  Sensory 
examination of the right upper extremity was intact to pain 
and light touch.  

In the lower extremities, knee jerks were 1+, ankle jerks 
absent.  Motor examination in the lower extremities was 
intact in all parameters, grade 5 out of 5.  Sensory 
examination of the lower extremities showed decreased 
sensation in the left leg, over the lateral aspect, as well 
as the lateral aspect of the foot.  The plantar aspect of the 
left foot was intact.  Examination of the left thigh showed 
decreased sensation over the anterior aspect of the left 
thigh and slight hypersensitivity over the lateral aspect.  
The medial aspect of the left thigh was normal and intact.  
Sensory examination of the right lower extremity was intact 
to pain and light touch.  There was no bladder or bowel 
incontinence.  

On VA examination in February 2008, the Veteran noted pain in 
the left arm, which he described as 3 out of 10, with 
accompanying weakness.  He noted increased pain with gripping 
activities of the left upper extremity and repetitive use.  
Neurologic examination of the upper extremities revealed deep 
tendon reflexes, biceps, triceps, brachioradialis are 2+ and 
equal.  Motor examination was intact in all parameters, grade 
5 out of 5.  Sensory examination of the upper extremities 
showed decreased sensation in the right hand, but otherwise 
intact.  Sensory examination of the left upper extremity is 
intact to pain and light touch.

Regarding the lumbar spine, neurologic examination of the 
lower extremities revealed knee jerks were 2+, ankle jerks 
were 1+ and equal.  Motor examination was intact in all 
parameters, grade 5 out of 5.  Sensory examination of the 
right lower extremity was intact to pain and light touch.  
Sensory examination of the left leg showed a slight decreased 
sensation in the left lower leg and foot.  There was also 
decreased sensation in the lateral aspect of the left thigh.  
He noted accompanying cramps in his legs and associated 
weakness in his legs.  He had no bladder or bowel 
incontinence.

Based on the above evidence, the Board finds that separate 
compensable ratings are not warranted for the right upper and 
lower extremity.  The clinical findings pertinent to the 
period on appeal are almost entirely negative regarding the 
right extremities, with the exception of decreased sensation 
in the right hand on only the most recent examination.  

Regarding the left lower extremity, the June 2007 VA 
examination report reveals that the Veteran experienced onset 
of pain and numbness in his left thigh, with associated 
numbness in some areas and tingling in others.  The 
discomfort is present on a constant basis.  However, there 
was no major weakness to the left lower extremity.  In terms 
of activities of daily living, the Veteran noted discomfort 
with sleeping, as an awareness at times will awaken him.  He 
noted discomfort associated with the tingling in his left 
leg.  He is able to drive for 1 hour, but has pain, as well 
as the awareness and the discomfort in his left thigh.  The 
report of a February 2008 VA examination reveals pain in the 
left thigh rated at 2 out of 10, increasing to 6 out of 10 
with activity.  He has had constant pain in the left thigh.  
He noted associated tingling to the left thigh.  In terms of 
activities of daily living, the Veteran has difficulty 
sleeping because of the tingling and numbness of the left 
thigh.  Occupationally, he has difficulty with increased 
tingling of the left thigh with prolonged standing and 
walking, bending and lifting activities.

Based on the clinical findings and the Veteran's assertions, 
the Board finds that a 10 percent rating most appropriately 
represents the level of disability of the Veteran's left 
lower extremity resulting from his lumbar degenerative disc 
disease.  In so finding, the Board notes that, under the 
rating schedule, when the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  In this case, the Veteran's left lower extremity 
radiculopathy is wholly sensory in nature, consisting of pain 
and numbness, with no significant decrease in strength, and 
with none of the criteria associated with higher ratings, 
i.e., foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost, and marked muscular atrophy.  It would appear 
that the primary impairment is associated with sleep, as the 
noted symptomatology is present and awakens him.  The Veteran 
is able to drive and perform other activities of daily 
living.  As such, the Board finds that the criteria for a 
rating in accordance with moderate impairment is not more 
nearly approximated that that for a rating in accordance with 
mild impairment.  

D.  Extraschedular Referral

The Board has also considered whether referral for 
extraschedular evaluation is warranted.  Consideration of 
referral for an extraschedular rating requires a three-step 
inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), 
aff'd sub nom. Thun v. Shinseki, No.2008-7135 (Fed. Cir. Jul. 
17, 2009).  The first question is whether the schedular 
rating adequately contemplates the Veteran's disability 
picture.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted

In this case, the schedular criteria clearly contemplate the 
type of impairment described by the Veteran and shown 
clinically.  The Veteran's complaints, and the clinical 
findings relate to limitation of motion and pain experienced 
in the cervical and lumbar areas, as well as pain and 
tingling in the left lower extremity.  Each of these symptoms 
is contemplated in the rating schedule.  Moreover, the 
Veteran has not identified any factors such as frequent 
hospitalization or marked interference with employment.  As 
such, the Board finds that extraschedular referral is not 
warranted.   




E.  Staged Ratings

In addition, for all the foregoing reasons, there is no basis 
for staged ratings of the Veteran's degenerative disc disease 
of the cervical and lumbar spine, or left lower extremity 
neurological impairment, pursuant to Hart, and Fenderson, 
(each cited above).  In so finding, the Board notes that it 
has considered all the evidence pertinent to each claim, and, 
at no period is a higher rating warranted for any of the 
claimed disabilities.   

F.  Conclusion

In reaching the above conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

A disability rating higher than 40 percent for degenerative 
disc disease of the lumbar spine is denied.

A disability rating higher than 30 percent for degenerative 
disc disease of the cervical spine is denied.

An initial disability rating higher than 10 percent for left 
lower extremity neurological impairment is denied.




REMAND

For reasons that will now be addressed, the Board finds that 
additional evidentiary development is necessary prior to 
adjudicating the claim for service connection for residuals 
of a medial meniscal tear and synovitis with plica of the 
right knee.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; establishes that the Veteran suffered 
an injury or disease in service; indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4).

The threshold for finding that there "may" be a nexus 
between current disability or persistent or recurrent 
symptoms of disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79 at 83 (2006).

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. at 83.

In this case, service connection is already in effect for 
chondromalacia of the right knee, due to the Veteran's 
service in the U.S. Marine Corps, including his account of 
several hard landings during parachute jumps.  The Veteran is 
a recipient of the Combat Action Ribbon, and therefore, his 
account of what happened in service is presumed to be 
accurate.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2009).  The Veteran also asserts that he has had 
no post-service injury to his right knee.  The Veteran 
underwent arthroscopic repair of the right knee in November 
2004.  Nevertheless, the first reference to a meniscal tear 
or other internal derangement of the knee does not appear in 
the record until 2004, just prior to the surgery and more 
than 20 years after discharge.  As there is evidence of a 
current disability of the right knee that may be related 
directly to the acknowledged injury in service, or on a 
secondary basis, to the Veteran's service-connected 
chondromalacia, the Board concludes that a medical opinion is 
necessary to resolve this matter.

Accordingly, this matter is REMANDED for the following 
action:

1.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of his current residuals of a 
medial meniscal tear and synovitis with 
plica of the right knee.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed.  

The examiner should provide an opinion as 
to whether there is a 50 percent or better 
probability that the Veteran's residuals 
of a medial meniscal tear and synovitis 
with plica of the right knee is 
etiologically related to the Veteran's 
military service, or to the service-
connected right knee chondromalacia, or 
any other service-connected disability.  
The basis for all opinions should be 
provided.  

2.  Then, readjudicate the remanded claim.  
If the benefit appealed and remanded is 
not granted to the Veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


